 


113 HR 2885 IH: Growing Jobs Through Capital Act of 2013
U.S. House of Representatives
2013-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2885 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2013 
Mr. Fleischmann introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to temporarily exclude capital gain from gross income. 
 
 
1.Short titleThis Act may be cited as the Growing Jobs Through Capital Act of 2013. 
2.Two-year capital gains tax relief 
(a)In generalPart I of subchapter P of chapter 1 of the Internal Revenue Code of 1986 (relating to treatment of capital gains) is amended by adding at the end the following new section: 
 
1203.Two-year exclusion of gain from sale of capital assets 
(a)In generalGross income shall not include gain from the sale or exchange of an asset which is a capital asset in the hands of the taxpayer. 
(b)TerminationSubsection (a) shall not apply to any sale or exchange later than 2 years after the date of the enactment of this section.. 
(b)Clerical amendmentPart I of subchapter P of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new item: 
 
 
Sec. 1203. Two-year exclusion of gain from sale of capital assets.. 
(c)Effective dateThe amendments made by this section shall apply to sales or exchanges after the date of the enactment of this Act, in taxable years ending after such date. 
 
